Case 9:20-cv-80703-DMM Document 1 Entered on FLSD Docket 04/27/2020 Page 1 of 9



                                      UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO.: 9:20-cv-80703

  GRIFFIN LEE,
  individually and on behalf of
  all those similarly situated,

         Plaintiff,

  v.                                                                             COMPLAINT – CLASS ACTION

  SKO BRENNER AMERICAN, INC.,

         Defendants.

  ____________________________________/

                             CLASS ACTION COMPLAINT SEEKING
                        INJUNCTIVE RELIEF AND STATUTORY DAMAGES

         Plaintiff GRIFFIN LEE (“Plaintiff”), individually and on behalf of all those similarly

  situated, sues Defendant SKO BRENNER AMERICAN, INC. (“Defendant”) for violations of 15

  U.S.C. § 1692 et seq., the Fair Debt Collection Practices Act (“FDCPA”), and Fla. Stat. § 559.55

  et seq., the Florida Consumer Collection Practices Act (“FCCPA”).

  1.     JURISDICTION AND VENUE

         1.         Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d), 28 U.S.C § 1331, and

  28 U.S.C § 1337. Further, and with respect to all counts, jurisdiction of this Court also arises under

  28 U.S.C. § 1332(d), as the total amount in controversy exceeds five million dollars

  ($5,000,000.00) exclusive of interest and costs.

         2.         Venue in this District is proper because Plaintiff resides here, Defendant transacts

  business here, and the complained conduct of Defendant occurred here




                                                                                                                  PAGE | 1 of 9
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 9:20-cv-80703-DMM Document 1 Entered on FLSD Docket 04/27/2020 Page 2 of 9



  2.      PARTIES

          3.         Plaintiff is a natural person, and a citizen of the State of Florida, residing in Palm

  Beach County, Florida.

          4.         Defendant is a New York, with its principal place of business located in Nassau,

  New York.

          5.         Defendant engages in interstate commerce by regularly using telephone and mail

  in a business whose principal purpose is the collection of debts.

          6.         At all times material, Defendant was acting as a debt collector in respect to the

  collection of Plaintiff’s debts.

  3.      DEMAND FOR JURY TRIAL

          7.         Plaintiff is entitled to, and hereby respectfully demands, a trial by jury on all alleged

  counts and any issues so triable.

  4.      ALLEGATIONS

          8.         On a date better known by Defendant, Defendant began attempting to collect a debt

  (the “Consumer Debt”) from Plaintiff.

          9.         The Consumer Debt is an obligation allegedly had by Plaintiff to pay money arising

  from a transaction between Plaintiff and the original creditor of the consumer debt (the “Creditor”),

  for medical services (the “Subject Service”).

          10.        The Subject Service was primarily for personal, family, or household purposes.

          11.        Defendant is a business entity engaged in the business of soliciting consumer debts

  for collection.

          12.        Defendant is a business entity engaged in the business of collecting consumer debts.




                                                                                                                   PAGE | 2 of 9
                                       LAW OFFICES OF JIBRAEL S. HINDI, PLLC
               110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                         www.JibraelLaw.com
Case 9:20-cv-80703-DMM Document 1 Entered on FLSD Docket 04/27/2020 Page 3 of 9



         13.      Defendant regularly collects or attempts to collect, directly or indirectly, debts

  owed or due or asserted to be owed or due another.

         14.      On a date better known to Defendant, Defendant sent a collection letter, internally

  dated April 9, 2020, to Plaintiff (the “Collection Letter”) in an attempt to collect the Consumer

  Debt. A copy of the Collection Letter is attached hereto as Exhibit “A.”

         15.      The Collection Letter is a communication from Defendant to Plaintiff in connection

  with the collection of a debt.

         16.      The Collection Letter is an action to collect a debt by Defendant.

         17.      Defendant is an entity required to register as a consumer collection agency with the

  Florida Department of State, as per Fla. Stat. § 559.553(1), to lawfully collect consumer debts

  from Florida consumers.

         18.      Defendant does not maintain all the records specified in Rule 69V-180.080, Florida

  Administrative Code.

         19.      The records specified by Rule 69V-180.080, Florida Administrative Code, of which

  Defendant does maintain, are not current to within one week of the current date.

         20.      Defendant must maintain a valid Consumer Collection Agency license with the

  Florida Department of State to lawfully collect consumer debts from Florida consumers in

  accordance with Fla. Stat. § 559.553.

         21.      Defendant’s does not possess or otherwise maintain a valid Consumer Collection

  Agency license with the Florida Department of State.

         22.      Defendant does not fall within any of the exemptions contained within Fla. Stat. §

  559.553(3).




                                                                                                                PAGE | 3 of 9
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 9:20-cv-80703-DMM Document 1 Entered on FLSD Docket 04/27/2020 Page 4 of 9



         23.      Defendant cannot legally collect, or attempt to collect, the Consumer Debt from

  Plaintiff without first registering, and thereafter maintaining, a valid consumer collection agency

  license in accordance with Fla. Stat. §§ 559.553(1) & (2).

         24.      Defendant’s collection activities against Plaintiff constitute a criminal

  misdemeanor under Florida law. See Fla. Stat. § 559.785.

  5.     CLASS ALLEGATIONS

         25.      This action is brought on behalf of the following two classes: the “FDCPA Class”

  and the “FCCPA Class.”

         26.      The “FDCPA Class” consists of: [1] all persons with Florida addresses [2] that

  Defendant mailed a letter to [3] in an attempt to collect a consumer debt [4] while Defendant was

  not registered or otherwise in possession of a valid consumer collection agency license from and/or

  with the Florida Department of State [5] during the twelve (12) months preceding the filing of this

  Complaint.

         27.      The “FCCPA Class” consists of: [1] all persons with Florida addresses [2] that

  Defendant mailed a letter to [3] in an attempt to collect a consumer debt [4] while Defendant was

  not registered or otherwise in possession of a valid consumer collection agency license from and/or

  with the Florida Department of State [5] during the twenty-four (24) months preceding the filing

  of this Complaint.

         28.      Plaintiff alleges, on information and belief, each class is so numerous that joinder

  of all members is impracticable because Defendant has dispatched thousands of identical letters to

  addresses in Florida in an attempt to collect a consumer debt while Defendant was without a valid

  consumer collection agency license from and/or with the Florida Department of State.

  5.1    EXISTENCE AND PREDOMINANCE OF COMMON QUESTIONS OF LAW & FACT

                                                                                                                PAGE | 4 of 9
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 9:20-cv-80703-DMM Document 1 Entered on FLSD Docket 04/27/2020 Page 5 of 9



         29.      Common questions of law and fact exist as each of the proposed classes and

  otherwise predominate over any issues involving only individual class members.

         30.      The factual issues common to the FDCPA and FCCPA Class are whether members

  received a letter from Defendant, whether said letter attempts to collect a consumer debt, whether

  Defendant was required to register as a consumer collection agency with the Florida Department

  of State, and whether Defendant failed to register as such.

         31.      The principal legal issue for the FDCPA and FCCPA Class is whether Defendant,

  by mailing a collection letter to a Florida consumer in an attempt to collect a consumer debt while

  Defendant was not validly registered as a consumer collection with the Florida Department of

  State, violated § 1692e, § 1692e(2)(A), § 1692e(5), and § 1692e(10) of the FDCPA.

         32.      The principal legal issue for the FCCPA Class is whether Defendant, by violating

  the FDCPA as proscribed above, Defendant violated § 559.72(9) of the FCCPA.

         33.      Excluded from the class is Defendant’s agents and employees, Plaintiff’s

  attorney(s) and their employees, the Judge to whom this action is assigned, and any member of the

  Judge’s staff and immediate family.

  5.2    TYPICALITY

         34.      Plaintiff’s claims are typical of the claims of each class member and are based on

  the same facts and legal theories.

  5.3    ADEQUACY

         35.      Plaintiff is an adequate representative of each of the classes.

         36.      Plaintiff will fairly and adequately protect the interests of the classes.

         37.      Plaintiff has retained counsel experienced in handling actions involving unlawful

  practices under the FDCPA, FCCPA, TCPA, and consumer-based class actions. Neither Plaintiff

                                                                                                                PAGE | 5 of 9
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 9:20-cv-80703-DMM Document 1 Entered on FLSD Docket 04/27/2020 Page 6 of 9



  nor Plaintiff’s counsel have any interests which might cause them (Plaintiff or Plaintiff’s counsel)

  to not vigorously pursue this action.

  5.4    PREDOMINANCE AND SUPERIORITY

         38.      Certification of the classes under Rule 23(b)(3) of the Federal Rules of Civil

  Procedure is also appropriate in that:

                  (a)       The questions of law or fact common to the members of the class

                            predominate over any questions affecting an individual member.

                  (b)       A class action is superior to other available methods for the fair and efficient

                            adjudication of the controversy.

         39.      Certification of a classes under Rule 23(b)(2) of the Federal Rules of Civil

  Procedure is also appropriate, in that, Defendant has acted on grounds generally applicable to the

  class thereby making appropriate declaratory relief with respect to the class as a whole. Plaintiff

  request certification of a hybrid class under Rule 23(b)(3) for monetary damages and to Rule

  23(b)(2) for injunctive and equitable relief.

                                       COUNT I.
                  VIOLATION OF 15 U.S.C. § 1692e, e(2)(A), e(5), & § 1692e(10)

         40.      On behalf of the FDCPA Class, Plaintiff incorporates by reference paragraphs 1-39

  as though fully set forth herein.

         41.      Defendant is liable to Plaintiff and the FDCPA Class for attempting to collect

  consumer debts from Florida consumers without first registering and, thereafter, maintaining a

  valid consumer collection agency license in accordance with Florida law. Fla. Stat. § 559.553.

         42.      Here, Defendant mailed the Collection Letter to Plaintiff in an attempt to collect

  the Consumer Debt, and in so doing, Defendant engaged in activity which Florida requires

  licensure to be valid and otherwise lawful; however, at all times relevant, Defendant was not
                                                                                                                PAGE | 6 of 9
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 9:20-cv-80703-DMM Document 1 Entered on FLSD Docket 04/27/2020 Page 7 of 9



  registered as a consumer collection agency with the Florida Department of State, as required by

  Fla. Stat. § 559.553.

         43.      Defendant’s failure to obtain a consumer debt collection license, as mandated by

  Florida Statutes § 559.553, while actively engaging in debt collection in the State of Florida

  violates 15 U.S.C § 1692e & e(10) because attempting to collect a debt while not licensed as

  required by Florida law is a false, deceptive, and misleading practice.

         44.      Defendant’s failure to obtain a consumer debt collection license as mandated by

  Florida Statutes § 559.553, while actively engaging in debt collection in the State of Florida,

  violates 15 U.S.C § 1692e(2)(A) because attempting to collect a debt and/or actually collecting a

  debt while not licensed as required by Florida law constitutes a false representation of the character

  and legal status of the underlying debt.

         45.      Defendant’s failure to obtain a consumer collection agency license, as mandated by

  Florida Statutes § 559.553, while attempting to collect consumer debts from Florida consumers is

  a violation of 15 U.S.C § 1692e(5) because the Collection Letter is a threat to take action that

  cannot legally be taken. For example, the Collection Letter causes the least sophisticated consumer

  to believe that Defendant may lawfully collect or even attempt to collect the Consumer Debt when,

  in reality, Defendant had no such authority or lawful ability.

         46.      WHEREFORE, Plaintiff, individually and on behalf of the FDCPA Class, requests

  the Court enter judgment in favor of Plaintiff and the FDCPA Class and against Defendant for:

         (a)      Statutory damages, as provided under 15 U.S.C. §1692k;

         (b)      Costs and attorneys’ fees, as provided by 15 U.S.C. §1692k; and

         (c)      Such other or further relief as the Court deems proper.

                                            COUNT II.
                                 VIOLATION OF FLA. STAT. § 559.72(9)
                                                                                                                PAGE | 7 of 9
                                    LAW OFFICES OF JIBRAEL S. HINDI, PLLC
            110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                      www.JibraelLaw.com
Case 9:20-cv-80703-DMM Document 1 Entered on FLSD Docket 04/27/2020 Page 8 of 9




        47.         On behalf of the FCCPA Class, Plaintiff incorporates by reference paragraphs 1-39

  as though fully set forth herein.

        48.         Pursuant to § 559.72(9) of the FCCPA, in collecting consumer debts, no person

  shall: “[c]laim, attempt, or threaten to enforce a debt when such person knows that the debt is not

  legitimate, or assert the existence of some other legal right when such person knows that the right

  does not exist.” Fla Stat. § 559.72(9) (emphasis added).

        49.         Here, as stated above, by mailing the Collection Letter to Plaintiff, Defendant

  engaged in collection activity that Florida law requires licensure. Fla. Stat. §§ 559.553(1) & (2),

  and at all times material hereto, Defendant was not validly registered as a consumer collection

  agency with the Florida Department of State. Defendant knew it was required to register as a

  consumer collection agency to lawfully collect or attempt to collect consumer debts from Florida

  consumers, and Defendant knew did not possess or otherwise maintain a valid consumer collection

  agency license with the Florida Department of State when it (Defendant) mailed collection letters

  to Florida consumers. As such, by and through the collection letters it (Defendant) mailed to

  Florida consumers in an attempt to collect a debt, Defendant violated Fla. Stat. § 559.72(9) because

  Defendant was asserting the existence of a legal right, namely, the ability to lawfully collect or

  attempt to collect the underlying debt, when Defendant knew it (Defendant) had no such right.

        50.         WHEREFORE, Plaintiff, individually and on behalf of the FCCPA Class, requests

  the Court enter judgment in favor of Plaintiff and the FCCPA Class and against Defendant for:

         (a)        Statutory damages, as provided under Fla. Stat. § 559.7(2);

         (b)        Attorney’s fees, litigation expenses and costs of the instant suit, as provided under
                    Fla. Stat. §559.77(2);

         (c)        An injunction prohibiting Defendant from engaging in further collection activities
                    directed at Plaintiff that are in violation of the FCCPA; and
                                                                                                                  PAGE | 8 of 9
                                      LAW OFFICES OF JIBRAEL S. HINDI, PLLC
              110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                        www.JibraelLaw.com
Case 9:20-cv-80703-DMM Document 1 Entered on FLSD Docket 04/27/2020 Page 9 of 9




       (d)     Such other or further relief as the Court deems proper.




       DATED: April 27, 2020

                                                             Respectfully Submitted,

                                                              /s/ Jibrael S. Hindi                                   .
                                                             JIBRAEL S. HINDI, ESQ.
                                                             Florida Bar No.: 118259
                                                             E-mail:      jibrael@jibraellaw.com
                                                             THOMAS J. PATTI, ESQ.
                                                             Florida Bar No.: 118377
                                                             E-mail:      tom@jibraellaw.com
                                                             The Law Offices of Jibrael S. Hindi
                                                             110 SE 6th Street, Suite 1744
                                                             Fort Lauderdale, Florida 33301
                                                             Phone:       954-907-1136
                                                             Fax:         855-529-9540

                                                             COUNSEL FOR PLAINTIFF




                                                                                                             PAGE | 9 of 9
                                 LAW OFFICES OF JIBRAEL S. HINDI, PLLC
         110 SE 6th Street, 17th Floor | Ft. Lauderdale, Florida 33301 | Phone (954) 907-1136 | Fax (855) 529-9540
                                                   www.JibraelLaw.com
